Citation Nr: 1546418	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  11-29 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1942 to February 1946.  He passed away in August 1976.  The Veteran's widow ("widow") began receiving a VA pension with aid and attendance in 2009, but passed away July [redacted], 2010.  The Appellant is the son of the Veteran and his widow.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision.  In August 2013, the appellant had a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

In February 2014, the Board remanded this matter for further development.  There has been substantial compliance with the Board's remand instructions and the claim is ready for disposition.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).


FINDINGS OF FACT

1.  The Appellant, the Veteran's son, was over the age of 23 throughout the relevant time period and did not become incapable of self-support by the time he reached his 18th birthday.

2.  The Appellant did not pay, in his personal capacity or from his own funds, any expenses of the widow's last sickness and burial.




CONCLUSION OF LAW

The criteria for entitlement to accrued benefits are not met.  38 U.S.C.A. §§ 101(4)(A), 5121 (West 2014); 38 C.F.R. §§ 3.57, 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2013 Board hearing, the undersigned Veterans Law Judge specifically addressed the legal criteria relevant to the claims and asked questions as to evidence that could support the Appellant's allegations.  Moreover, the Appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from a claim for accrued benefits.  Section 5103(a) notice must be tailored to the claim.  The Appellant has received notice regarding the elements of his claim, with emphasis on the missing elements of his claim, in a September 2010 notification to the appellant of the denial of his claim, September 2011 Statement of the Case, August 2013 Board hearing, February 2014 Board remand, and August 2015 Supplemental Statement of the Case.  

The Board remanded this matter in February 2014 for further development, to include providing an audit to determine whether there were, in fact, any accrued benefits due and unpaid to the widow or her agent.  The audit was completed in July 2014 and the Appellant was notified of the results.  In addition, the Appellant had previously submitted a VA Form 21-601, invoices for the claimed expenses, copies of ledger sheets and financial statements documenting payments of those expenses, and evidence of his status as executor of the widow's estate.  The Board finds that no further assistance is required.  See 38 C.F.R. § 3.159(c)(1)(i)  (2015) (claimant must cooperate fully with VA's reasonable efforts to obtain records from non-federal sources).

The appellant has not identified, and the record does not indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  There are no medical questions at issue in this case.  The Appellant has not alleged prejudice with respect to notice.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).  The record contains evidence relating to the relevant, disputed factual issues and the Appellant was adequately notified of the evidence necessary to determine those factual issues.  The remaining issues are dependent on interpretation of the applicable laws and regulations pertaining to entitlement to accrued benefits.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Appellant in the development of his accrued benefits claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Caranto v. Brown, 4 Vet. App. 516, 519 (1993) (burden is on the claimant to produce the evidence necessary for the VA to determine whether an award from accrued benefits may be properly made).

II.  Merits:  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

III.  Merits:  Entitlement to Accrued Benefits

The Appellant argues that monetary benefits were due, but unpaid, to the Veteran's widow at her death and that he, as son, executor of her estate, and/or as the person who paid certain medical and burial expenses, is entitled to those accrued benefits.  See July 2010 Claim for Accrued Benefits; October 2010 Notice of Disagreement; October 2011 VA Form 9 (Substantive Appeal); August 2013 Board Hearing Transcript; August 2015 Correspondence from Appellant.

As noted above, VA performed a financial audit in July 2014 to determine whether there were any monies due and unpaid to the widow or her agent at the time of her death.  (The Board accurately recounted in its February 2014 remand that the widow had been declared incompetent to manage her finances during the last months of her life, that, consequently, her monthly benefits were withheld pending appointment of a fiduciary, and that Appellant's brother had been appointed fiduciary in May 2010.)  The July 2014 financial audit established that, at her death, the widow had been overpaid by $1,056.00, but also that the overage had been repaid by the widow's estate no later than October 8, 2010.  The Appellant has disputed the precise timing of the repayment, but the timing of repayment does not affect the merits of the claim.  The bottom line is that the July 2014 financial audit found no amounts due and unpaid to the widow.

However, the amounts withheld from September 1, 2009, to April 30, 2010, which amounted to $8,448.00, were due, but unpaid, to her agent (appointed fiduciary) to be used for the widow's benefit.  In other words, the evidence of record establishes that there were accrued benefits at the time of the widow's death.  The question, then, is whether Appellant is an eligible claimant who is entitled to all or some portion of those accrued benefits.

The Appellant has submitted evidence that he was the executor of the widow's estate and that, in that capacity and from the estate's account, he paid burial expenses of $8,574.00, nursing home fees of $1,367.22, and "UPMC" (unpaid medicare) costs of $1,330.00.  See, e.g., August 2014 Submission by Claimant (attaching estate account statement, estate's check ledger, and other evidence).

Analysis

Appellant brought this claim under the statute, and associated regulations, pertaining to accrued benefits.  That statute provides, in relevant part:

[P]eriodic monetary benefits [which] are due and unpaid...will, upon the death of [the individual entitled to those benefits], be paid as follows: 

(1) Upon the death of a person receiving an apportioned share of benefits payable to a veteran, all or any part of such benefits to the veteran or to any other dependent or dependents of the veteran, as may be determined by the Secretary.

(2)  Upon the death of a veteran, to the living person first listed below:

(A)  The veteran's spouse.
(B)  The veteran's children (in equal shares)
(C)  The veteran's dependent parents (in equal shares).

(3)  Upon the death of a surviving spouse or remarried surviving spouse, to the children of the deceased veteran.

(4)  Upon the death of a child, to the surviving children of the veteran who are entitled to death compensation, dependency and indemnity compensation, or death pension.

(5)  Upon the death of a child claiming benefits under chapter 18 of this title, to the surviving parents.

(6)  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.

38 U.S.C. § 5121(a) (West 2014); see also 38 C.F.R. § 3.1000 (2015).

In enacting section 5121, Congress limited eligibility for accrued benefits due and unpaid to the same few categories of dependent family members for whom a veteran could seek additional disability compensation while alive.  See 38 U.S.C. §§ 1115, 1135; see also 38 U.S.C. §§ 101(4) (defining "child"), 102 (relating to "dependent parent"); 38 C.F.R. § 3.1000(d)(2) (defining "child").  As relevant here, where the claim relates to the death of a surviving spouse, the only persons entitled to accrued benefits due and unpaid under the statute are the veteran's children.  38 U.S.C. § 5121(a)(3).  If no eligible listed survivor is alive at the time of the veteran's death, then accrued benefits due and unpaid may be paid to any person "who bore the expense of last sickness and burial," but "only so much of the accrued benefits [may be paid] ... as may be necessary to reimburse the person."  38 U.S.C. § 5121(a)(6); Youngman v. Shinseki, 699 F.3d 1301, 1303 (Fed. Cir. 2012) ("No other categories of payee at death are provided in the statute.").

The Appellant, although the son of the Veteran, is not a "child" of the Veteran as that term is used in the statute and regulations.  For accrued benefits purposes, "child" is expressly defined in 38 C.F.R. § 1000(d)(2) as a including only a child of a veteran who is unmarried and (1) under the age of 18; or (2) became permanently incapable of self-support before the age of 18; or (3) under the age of 23 and pursuing a course of instruction at an approved educational institution.  See also 38 U.S.C. § 101(4)(A); 38 C.F.R. § 3.57(a); Caranto v. Brown, 4 Vet.App. 516, 518 (1993) (remanding the matter for the Board to determine whether veteran's daughter qualified as a "child" for accrued-benefits purposes).  (Other provisions, not applicable here, pertain to adopted children and stepchildren, but all carry the same age requirements.)  Thus, the statutory definition of "child" excludes anyone over age 23 unless they "became permanently incapable of self-support" before attaining age 18.

The Appellant's July 2010 claim indicates that he and all of the Veteran's other children were well over the age of 23 during the relevant time period.  The Appellant has not claimed that he is incapable of self-support, his pro se pursuit of this claim indicates otherwise, and there is no other evidence in the record indicating that he (or any of his siblings) became permanently incapable of self-support before the age of 18.  Therefore, the Board finds that the Appellant is not (and none of his siblings are) a "child" of the Veteran as that term is used in the context of a claim for accrued benefits and he is not eligible for benefits in that capacity.

The record contains evidence that the Appellant's brother was appointed as their mother's fiduciary during her lifetime and that Appellant was appointed as executor of their mother's estate.  However, applicable law does not include fiduciaries, estates, or executors of estates among the persons eligible to receive accrued benefits.  The U.S. Court of Appeals for Veterans Claims and the U.S. Court of Appeals for the Federal Circuit have repeatedly affirmed that accrued-benefits claims by persons other than those listed in section 5121(a) are not viable as a matter of law.  See, e.g., Morris v. Shinseki, 26 Vet.App. 494, 499-500 (2014) (holding, in the context of accrued benefits, that veteran's brother and fiduciary was not an eligible claimant); Youngman, 699 F.3d  at 1303-04 (denying accrued benefits to a deceased veteran's fiduciary for distribution to the veteran's "heirs"); Pelea v. Nicholson, 497 F.3d 1290, 1291-92 (Fed. Cir. 2007) (denying accrued benefits to deceased claimant's "estate"); Richard v. West, 161 F.3d 719, 721-23 (Fed. Cir. 1998) (denying accrued benefits to a deceased veteran's brother); Wilkes v. Principi, 16 Vet.App. 237, 242 (2002) (denying accrued benefits to a deceased veteran's nephew); Caranto, 4 Vet.App. at 518 (holding it was necessary to determine whether a veteran's daughter was a "child" for purposes of accrued benefits as she was otherwise ineligible to pursue an accrued benefits claim).

The law is well-settled.  The Appellant is not an eligible claimant as a "child", as an heir, or in his capacity as executor of his mother's estate.  The estate is not eligible either, to the extent Appellant's claim can be construed as on behalf of the estate.  Although his mother's fiduciary (Appellant's brother) did not file a claim, to the extent Appellant's claim can be construed as being filed on the brother's behalf, the brother is also not an eligible claimant as a "child", an heir, or a fiduciary.

The Appellant has pursued his claim as "the person who bore the expense of last sickness and burial."  See August 2015 Correspondence from Appellant; 38 U.S.C. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).  The Appellant has provided evidence that he paid for some medical and burial expenses as the executor of the widow's estate.  As noted above, however, fiduciaries, executors, heirs, and estates are not eligible claimants. See Morris, 26 Vet.App. at 499-500; Youngman, 699 F.3d  at 1303-04; Pelea, 497 F.3d at 1291-92.  The fact that the decedent's estate paid for expenses of last sickness or burial does not alter this result.  See Morris, supra; Youngman, supra; Richard v. West, 161 F.3d 719, 723 (Fed. Cir. 1998) ("a veteran's claim to disability compensation under chapter 11 of title 38 is terminated by his or her death, [and so] a veteran - and therefore a veteran's estate - cannot have a protected property interest [therein]").  To the extent the Appellant is making a claim on his own behalf as a fiduciary, executor, or heir or on behalf of the widow's estate, the claim must fail as a matter of law.

The evidence establishing that the estate paid the claimed medical and burial expenses from the estate's funds defeats any claim by the Appellant that he, in his personal capacity, was a "person who bore the expense of last sickness and burial."  The statute and implementing regulations, as well as pertinent case law, establish that the provision is to reimburse individuals who actually paid the expenses of last sickness or burial.  See 38 U.S.C. § 5121(a)(6) ("as may be necessary to reimburse the person"); Morris, 26 Vet.App. at 499-500; Youngman, 699 F.3d  at 1303-04.  The Appellant did not personally incur any expense of the widow's last sickness and burial, so is not entitled to accrued benefits under 38 U.S.C. § 5121(a)(6).  While he may have written and sent the check, he did so as executor of the estate rather than in his personal capacity and the check was drawn on the estate's account.  See, e.g., August 2014 Submission by Appellant (attaching copy of Estate Management Account and the estate's check ledger documenting payments).  The Appellant may not be reimbursed for payments made by a separate legal entity, i.e. the widow's estate.

In summary, the Board finds as a matter of law that the Appellant is not entitled to accrued benefits as the executor of the widow's estate, a fiduciary, or an heir.  The Board also finds as a matter of law that the estate itself is not an eligible claimant.  Consequently, appellant's claim of entitlement to accrued benefits, to the extent it is based on any of those grounds, must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit).  The Board further concludes, based on findings of fact, that Appellant is neither a "child" for accrued benefits purposes, nor "the person who bore the expense of last sickness."   Gilbert, 1 Vet.App. at 53-56.  Accordingly, Appellant's claim of entitlement to accrued benefits is denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to accrued benefits is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


